DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 46-48, 50-53, 56-57 and 59-60 are objected to because of the following informalities:  
In claim 46, in line 11 and in claim 60, line 12, the limitation “the left and right atria” should be deleted and the limitation --- the left atrium and the right atrium ---.
In claim 47, in line 2, the word --- the – should be inserted before the word “simulation”.
In claim 48, in line 1, the word --- the --- should be inserted before the word “persistent”.
In claim 50, in line 1, the word – the --- should be inserted before the word “simulation”.
In claim 51, in line 1, the limitation “a patient-specific” should be replaced with – the patient-specific ---.
In claims 52, 53 and 59, in line 1, the word --- the --- should be inserted before the word “simulation”.
In claim 56, in line 3, the word – the --- should be inserted before the word “simulation”.
In claim 57, in line 1, the word --- the – should be inserted before the word “remodeled”.
In claim 59, in line 2, the limitation “the right and left atria” has been deleted and the limitation ---the right atrium and the left atrium --- should be inserted therefor.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46, 49-52, 55-59, 60 and 63-64 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Trayanova et al. (WO 2012/109618).
With regards to claims 46 and 60, Trayanova et al. disclose a non-transitory computer-readable medium storing a program and a method for identifying one or more ablation locations in an atrial tissue region in an atrial fibrillation (AF) patient with atrial fibrosis, the method comprising: 
receiving three-dimensional imaging data representing the atria of the patient
(paragraphs [0158], [00162]); 
generating a patient-specific atrial model of the atria from the three-dimensional imaging data (paragraphs [00158], [00160], referring to the constructing a geometric model (i.e. “patient-specific model") of the patient's heart; paragraph [00162]; claim 10); 
conducting simulation of AF using the patient-specific atrial model to identify AF- perpetrating regions (paragraphs [00158], [0162], referring to simulating at least one of electrophysiological or electromechanical activity of at least the right and left atria of the patient's heart, which is simulation of AF; claim 10); and 
identifying from the AF-perpetrating regions one or more locations in the atria suitable for guided catheter ablation to make the atria non-inducible to AF (paragraphs [0158], [00162], claim 10, referring to using the method for planning an ablation procedure to alleviate atrial fibrillation, paragraphs [0053]-[0054], [0059], referring to their methods being used for catheter tip delivering ablation procedure planning, which includes identifying ablation locations), 
wherein generating the patient-specific atrial model comprises: 
constructing a geometric model of at least the left and right atria of the AF
patient’s heart (paragraph [0162], referring to the geometric model of the portion of the patient’s heart including a geometric model of at least right and left atria of the patient’s heart), said geometric model including normal tissue regions and including remodeled tissue regions (paragraph [0160-[0161], referring to the geometric model can include normal tissue regions and remodeled tissue regions that are determined for the patient using the three-dimensional imaging data), wherein the remodeled tissue regions are segmented into a plurality of different regions based on the three-dimensional imaging data (paragraph [0161], referring to the remodeled tissue regions being segmented into a plurality of different regions based on the three-dimensional imaging data); 
retrieving reference fiber orientations from an atlas database (paragraph [0160], referring to utilizing pre-compiled data (i.e., atlas data) to estimate fiber orientations); and 
mapping the retrieved reference fiber orientations to the constructed
geometric model (paragraph [0160], referring to estimating tissue fiber orientations in the geometric model of the portion of the patient’s heart and mapping the estimated fiber orientations from the atlas data into the specific size and shape of the patient’s heart).
	With regards to claims 49 and 63, Trayanova et al. disclose that identifying from the AF-perpetrating regions one or more locations in the atria suitable for guided catheter ablation comprises simulating ablation of lesions within and around the AF-perpetuating regions to determine the size and shape of the lesion necessary to render the atria non-inducible to AF (Abstract; paragraphs [0003]-[0006], [0052]-[0056]; Figure 6).
	With regards to claims 50 and 64, Trayanova et al. disclose that conducting simulation of AF using the patient-specific model further comprises determining whether pacing stimuli will degrade into reentrant activity (paragraphs [0014], [0018], [0033]-[0040]; Figures 6A-6F).
	With regards to claim 51, Trayanova et al. disclose that generating a patient-specific atrial model comprises modeling fibrotic lesions with electrophysiological properties that are distinct from non-fibrotic regions (paragraphs [0160]-[0162]).
With regards to claim 52, Trayanova et al. disclose that conducting simulation of AF using the patient-specific atrial model further comprises using a dynamic pacing from different locations ((paragraphs [0032], [0034]).
With regards to claim 55, Trayanova et al. disclose that the three-dimensional imaging data is at least one of magnetic resonance imaging (MRI), computed tomography (CT), positron emission tomography (PET), ultrasound, or nuclear tracer three-dimensional imaging data (paragraph [00159]).
With regards to claim 56, Trayanova et al. disclose that their method further comprises receiving additional patient-specific data that includes at least one of biopsy data, electrocardiogram data, recorded data from an implantable device, or invasive electrical mapping data, wherein the simulation uses the additional patient-specific data (paragraph [00159]).
With regards to claim 57, Trayanova et al. disclose that the normal tissue regions and remodeled tissue regions in the geometric model are determined for said patient using the three-dimensional imaging data (paragraphs [0160]-[0162]).
With regards to claim 58, Trayanova et al. disclose that said plurality of different segmented regions comprise imaging data consistent with fibrotic regions, scar tissue regions, normal tissue regions, and transition zones between normal and fibrotic or scar tissue regions (paragraphs [00161]-[0162]).
With regards to claim 59, Trayanova et al. disclose that conducting simulation of AF using the patient-specific atrial model comprises simulating electrophysiological activity of at least the right and left atria of the patient’s heart (paragraph [0162]; claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-48, 53 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. as applied to claim 46 above, and further in view of Narayan et al. (“Treatment of Atrial Fibrillation by the Ablation of Localized Sources, CONFIRM (Conventional Ablation for Atrial Fibrillation With or Without Focal Impulse and Rotor Modulation) Trial", 2012), as cited by Applicant, or, alternatively, in view of Dubois et al. (US Pub No. 2014/0088395).
With regards to claims 47, 53 and 61 as discussed above, Trayanova et al. meet the limitations of claim 46.  However, they do not specifically disclose that the AF-perpetuating regions comprise regions of tissue that contain organizing centers of persistent electrical rotors during simulation. Further, Trayanova et al. do not specifically disclose that conducting simulation on the patient-specific atrial model further comprises determining fibrotic lesions that lead to the breakup of pacing-induced wavefronts and degeneration of the wavefronts into reentrant waves that form AF rotors and determining spatial locations of the resulting AF rotors.  
Narayan et al. disclose that localized electrical rotors and focal impulse sources are prevalent sustaining mechanisms for human atrial fibrillation, wherein ablation at patient-specific sources acutely terminates or slowed AF and improved outcome (Abstract; pg. 629, left column, 3rd full paragraph; pg. 630, right column, first paragraph).  Narayan et al. further disclose that identifying the electrical rotors comprises of determining the breakup of pacing-induced wavefronts and degeneration of the wavefronts that from AF rotors (pg. 629, right column, 2nd paragraph; pg. 634, Section: “Localized sources for human AF"; Figures 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the AF-perpetuating regions of Trayanova et al. comprise regions of tissue that contain the organizing centers of persistent electrical rotors during simulation and have the conducting simulation on the patient-specific atrial model further comprise determining fibrotic lesions that lead to the breakup of pacing-induced wavefronts and degeneration of the wavefronts into reentrant waves that form AF rotors and determine spatial locations of the resulting AF rotors, as taught by Narayan et al., in order to acutely terminate or slow AF and provide improved outcome (Abstract).
Alternatively, Dubois et al. disclose a system for physiological mapping of atrial fibrillation, which includes an electrocardiographic mapping system and a signal processing system for computing phase data (14) based on the electrical data (16) (Abstract; paragraphs [0004], [0032]; Figure 1).  Graphical output (18) can include a phase map that is generated based on the phase data, wherein the phase data can correspond to phase singularities (e.g., rotor cores) and the graphical output can include a  map depicting an integral of phase gradient demonstrating spatial and temporal consistency of a rotor core and further the phase map can be in a movie format to demonstrate rotor movement and interactions dynamically over a period of one or more time intervals (paragraphs [0033]-[0034], [0078], [0083]-[0084], [0104]-[0105]; [0112]-[0114]; note that the computer simulation (i.e. mapping) allows for the identification of regions of tissue that contain organizing centers of persistent electrical rotors (i.e. phase singularities that correspond to rotor cores which can be observed over time (i.e. temporal consistency and rotor movements/interactions can be observed dynamically over a time interval)) and fibrotic lesions that lead to the breakup of pacing-induced wavefronts and degeneration of the wavefronts into reentrant waves that form AF rotors and determination of their spatial locations; Figures 1, 13-14, 17 and 20-22).  A rotor identification (108) can be programmed to compute statistics about location and trajectory of a given rotor spatially over time (paragraphs [0078], [0112]-[0114]; note that this identification allows for a size and shape of ablation locations associated with the identified rotors to be determined).  Their system allows for increased specificity for a particular type of arrhythmia, such as atrial fibrillation and a catheter design can be generated for use in ablating the tissue where the rotor core occurs (paragraphs [0036], [0114]).   
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the AF-perpetuating regions of Trayanova et al. comprise regions of tissue that contain the organizing centers of persistent electrical rotors during simulation and have the conducting simulation on the patient-specific atrial model to identify AF-perpetrating regions further comprise determining fibrotic lesions that lead to the breakup of pacing-induced wavefronts and degeneration of the wavefronts into reentrant waves that form AF rotors and determine spatial locations of the resulting RF rotors, as taught by Dubois et al., in order to increase specificity for a particular type of arrhtymia and further to generate a catheter design that can be used for ablating the tissue where the rotor core occurs (paragraphs [0036], [0114]).  
With regards to claims 48 and 62, Narayan et al. disclose that persistent electrical rotors are re-circulating electrical waves in cardiac tissue (pg. 630, Section "Computational mapping of patient-specific AF mechanisms"; see Figures 1-2). Dubois et al. further disclose this limitation (paragraphs [0033]-[0034], [0078], [0083]-[0084], [0104]-[0105]; [0112]-[0114]).  

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al. as applied to claim 46 above, and further in view of McDowell et al. (“Methodology for patient-specific modeling of atrial fibrosis as a substrate for atrial fibrillation”, Published online September 2012), as cited by Applicant.
With regards to claim 54, as discussed above, Trayanova et al. meet the limitations of claim 46.  However, they do not specifically disclose that generating the patient-specific atrial model further comprises modeling of fibrosis as at least one of ion channel function remodeling, collagen deposition, gap junction remodeling, fibroblast proliferation, and phenotype switching into myofibroblasts.  
McDowell et al. disclose studying cardiac arrhythmia mechanisms by constructing a patient-specific model of atrial fibrosis as a substrate for atrial fibrillation, wherein the model is constructed from MRI images and accurately capture both the patient’s atrial geometry and the distribution of the fibrotic regions in the atria (Abstract).  Atrial fiber orientation, wherein fibrosis is represented in the patient-specific fibrotic regions as incorporating collagenous septa, gap junction remodeling, and myofibroblast proliferation (Abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have generating the patient-specific atrial model further comprise modeling of fibrosis as at least one of ion-channel function remodeling, collagen deposition, gap junction remodeling, fibroblast proliferation and phenotype switching into myofibroblasts, as taught by McDowell et al., in order to study cardiac arrhythmia mechanisms and guide clinical anti-arrhythmia therapy (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, of U.S. Patent No. 10,813,698 in view of Trayanova et al.. 
With regards to claims 46 and 60, claims 1, 10-12 and 14 of the Patent meet most of the limitations of claims 46 and 60 (i.e. a method for identifying one or more ablation locations in an atrial tissue region in an AF patient, the method comprising receiving three-dimensional imaging data, generating a patient-specific model of the atria, conducting simulation of AF, identifying from the AF-perpetuating regions one or more ablation locations, wherein [claim 10 of the Patent] generating the patient specific atrial model comprises constructing a geometric model, said geometric model including normal tissue regions and remodeled tissue regions, wherein the remodeled tissue regions are segmented into a plurality of different regions, etc.).  However, they do not specifically disclose that generating the patient-specific atrial model further comprises retrieving reference fiber orientations from an atlas database and mapping the retrieved reference fiber orientations to the constructed geometric model.  Trayanova et al. disclose a method of planning a patient-specific cardiac procedure comprises constructing a geometric model, wherein the simulating can further include estimating tissue fiber orientations in the geometric model of the patient’s heart, wherein the fiber orientations can be estimated by utilizing pre-compiled data (i.e. atlas data) which can be mapped into the specific size and shape of the patient’s heart (Abstract; paragraph [0160]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have generating the patient-specific atrial model of the Patent further comprise retrieving reference fiber orientations from an atlas database and mapping the retrieved reference fiber orientations to the constructed geometric model, as taught by Trayanova et al., in order to provide an estimation of fiber orientations which can be used to plan a patient-specific cardiac procedure (Abstract; paragraph [0160]).  
With regards to claims 47 and 61, claims 1 and 14 of the Patent meets the limitations.
With regards to claims 48 and 62, claims 2 and 15 of the Patent meets the limitations.
With regards to claims 49 and 63, claims 1 and 14 of the Patent meets the limitations.
With regards to claims 50 and 64, claims 3 and 16 of the Patent meets the limitations.
With regards to claim 51, claim 4 of the Patent meets the limitations.
With regards to claim 52, claim 5 of the Patent meets the limitations.
With regards to claim 53, claim 6 of the Patent meets the limitations.
With regards to claim 54, claim 7 of the Patent meets the limitations.
With regards to claim 55, claim 8 of the Patent meets the limitations.
With regards to claim 56, claim 9 of the Patent meets the limitations.
With regards to claim 57, claim 10 of the Patent meets the limitations.
With regards to claim 58, claim 12 of the Patent meets the limitations.
With regards to claim 59, claim 13 of the Patent meets the limitations.

Conclusion
This is a continuation of applicant's earlier Application No. 15/814,053.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793